Exhibit 10.2

Schedule of Amended and Restated Employment Agreements with Executives

In accordance with the instructions of Item 601 of Regulation S-K, the
registrant has omitted filing Amended and Restated Employment Agreements dated
as of May 15, 2012 by and between Piedmont Natural Gas Company, Inc, and the
following employees as exhibits to this Form 10-Q as they are identical, except
as noted below, to the Amended and Restated Employment Agreement filed as
Exhibit 10.1 with this Form 10-Q. These agreements were signed on behalf of the
Company by Thomas E. Skains, Chairman of the Board, President and Chief
Executive Officer.

 

Executive Officer
Name

   Title   

Paragraph 4, 3rd sentence

Victor M. Gaglio

   Senior Vice President – Chief
Utility Operations Officer    If written notice from the Corporation or the
Officer is delivered to the other party advising the other party that this
Agreement is not to be further extended, then upon such notice, the Agreement
shall terminate on the anniversary of the date of notice.

Jane R. Lewis-

Raymond

   Senior Vice President – General
Counsel, Corporate Secretary and
Chief Compliance and
Community Affairs Officer    If written notice from the Corporation or the
Officer is delivered to the other party advising the other party that this
Agreement is not to be further extended, then upon such notice, the Agreement
shall terminate on the anniversary of the date of notice.

Karl W. Newlin

   Senior Vice President – Chief
Financial Officer    If written notice from the Corporation or the Officer is
delivered to the other party advising the other party that this Agreement is not
to be further extended, then upon such notice, the Agreement shall terminate on
the anniversary of the date of notice.

Kevin M. O’Hara

   Senior Vice President – Chief
Administrative Officer    If written notice from the Corporation or the Officer
is delivered to the other party advising the other party that this Agreement is
not to be further extended, then upon such notice, the Agreement shall terminate
on the anniversary of the date of notice.

Franklin H. Yoho

   Senior Vice President – Chief
Commercial Operations Officer    If written notice from the Corporation or the
Officer is delivered to the other party advising the other party that this
Agreement is not to be further extended, then upon such notice, the Agreement
shall terminate on the anniversary of the date of notice.